DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2017/0335706 A1, hereinafter Davis, cited by applicant).
Re Claim 1. Davis teaches a core (Fig. 7, item 102) for the foundry of an aeronautical part such as a turbine blade, the core being intended to be disposed in an inner housing defined by a mold, the core comprising: 
- a body (item 102) intended to form the internal shape of the aeronautical part, 
- an impact portion (a portion that makes item 112 of Fig. 9), intended to form a sacrificial portion that will be cut, disposed on at least a portion of the periphery of the body (Fig. 7 & 9) so as to break a fluid jet when filling the inner housing with the fluid, the impact portion comprising a base, a top and at least one deflection wall converging from the base to the top (Fig. 9).  

	Regarding “intended to form a sacrificial portion that will be cut” and “so as to break a fluid jet when filling the inner housing with the fluid”: as the core of Davis and the claimed core are structurally indistinguishable, the core of Davis is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding “the impact portion faces a fluid inlet of the inner housing” and “an entirety of a portion of the core forming the aeronautical part is not in direct contact with the mold”: note that the inner housing and the mold are not part of the claimed core, but an intended use of the core. Therefore, how the claimed core interact with the inner housing and the mold does not carry any patentable weight.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.

Re Claim 2. Davis teaches wherein the impact portion extends continuously from the body (Fig. 9).
  
Re Claim 3. Davis teaches wherein the top is rounded (Fig. 9).  

Re Claim 4. Davis teaches wherein the slope of the at least one deflection wall in at least one plane normal to the base and passing through the top has several values (Fig. 9).  

Re Claim 6. Davis teaches wherein the impact portion has a height comprised between 100% of the width of the core (para. 67).  
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Re Claim 5. Davis teaches wherein the slope of the at least one deflection wall is lower in the vicinity of the top than the slope in the vicinity of a base of the impact portion (Fig. 9).  

Re Claim 7. Davis teaches wherein the body and the impact portion are formed integrally (Fig. 7).  

Claim(s) 1-3, 7, 8, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deines et al. (US 2018/0161866 A1, hereinafter Deines).
Re Claim 1. Deines teaches a core for the foundry of an aeronautical part such as a turbine blade, the core being intended to be disposed in an inner housing defined by a mold, the core comprising: 
- a body (Fig. 2, items 1-3 & Fig. 11, items 1101 and 1103) intended to form the internal shape of the aeronautical part, 
- an impact portion (Fig. 2, item 204 & Fig. 11, top parts of items 1101 and 1103), intended to form a sacrificial portion that will be cut, disposed on at least a portion of the periphery of the body (Fig. 2 & 11) so as to break a fluid jet when filling the inner housing with the fluid, the impact portion comprising a base, a top and at least one deflection wall converging from the base to the top (Fig. 2 & 11), wherein the impact portion faces a fluid inlet of the inner housing (Fig. 2 & 11); and wherein an entirety of a portion of the core forming the aeronautical part is not in direct contact with the mold (Fig. 2 & 11).  

Re Claim 2. Deines teaches wherein the impact portion extends continuously from the body (Fig. 2 & 11).  

Re Claim 3. Deines teaches wherein the top is rounded (Fig. 2 & 11).  

Re Claim 7. Deines teaches wherein the body and the impact portion are formed integrally (Fig. 2 & 11).  
In addition, “the body and the impact portion are formed integrally” is a product-by-process limitation, and does not carry patentable weight, unless applicant provide evidences showing any difference due to difference in process.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Re Claim 8. Deines teaches a core for the foundry of an aeronautical part such as a turbine blade, the core being intended to be disposed in an inner housing defined by a mold, the core comprising: 
- a body (Fig. 2, items 1-3 & Fig. 11, items 1101 and 1103) intended to form the internal shape of the aeronautical part, 
- an impact portion (Fig. 2, item 204 & Fig. 11, top parts of items 1101 and 1103), intended to form a sacrificial portion that will be cut, disposed on at least a portion of the periphery of the body (Fig. 2 & 11) so as to break a fluid jet when filling the inner housing with the fluid, the impact portion comprising a base, a top and at least one deflection wall converging from the base to the top (Fig. 2 & 11),
 wherein the impact portion and the body are connected at least by a plurality of shanks (Fig. 2, item 205 & Fig. 11, item connecting top and bottom of items 1101 and 1103).

Re Claims 14-17. The core according to claim 3, wherein the impact portion and the body are connected at least by a plurality of shanks (Fig. 2, item 205 & Fig. 11, item connecting top and bottom of items 1101 and 1103).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deines.

Re Claim 6. Deines teaches wherein the impact portion has a height comprised about 100% of the width of the core (As the width of the core varies (see Fig. 3), there would be a width which is about 100% height of the core.).  

Re Claim 18. Deines teaches wherein the impact portion has a height of between 100% and 1,000% of the width of the core (As the width of the core varies (see Fig. 3), there would be a width which is about 100% height of the core.), and the impact portion and the body are connected at least by a plurality of shanks (Fig. 2, item 205 & Fig. 11, item connecting top and bottom of items 1101 and 1103).

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive.
On page 8, regarding claim 1, applicant argued that Davis fails to teach “the impact portion faces a fluid inlet of the inner housing” and “an entirety of a portion of the core forming the aeronautical part is not in direct contact with the mold”. 
Please note that the claim is directed to the core and the inner housing and the mold are not part of the claimed core, but an intended use of the core. Therefore, how the claimed core interact with the inner housing and the mold does not carry any patentable weight.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111. 02.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Deines addresses the new limitations.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

8/2/2022